Citation Nr: 0506171	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-12 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hearing loss.

2.  Entitlement to a rating in excess of zero percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel
INTRODUCTION

The veteran had active duty service from May 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
in Nashville, Tennessee, denied an increased rating for 
hearing loss.  The veteran has also appealed a January 2003 
rating decision that granted entitlement to service 
connection for hypertension and awarded a rating of zero 
percent.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claims now on 
appeal has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  VA audiology examination in June 2002 found average 
puretone thresholds of 45 on the right and 47.5 on the left, 
with speech discrimination of 94 percent on the right and 96 
percent on the left, for numeric designations of I in both 
ears under the rating criteria, without a hearing threshold 
in each of the frequencies of 1,000, 2,000, 3,000, and 4,000 
hertz of 55 decibels or higher.

4.  VA audiology examination in September 2003 found average 
pure tone thresholds of 42.5 on the right and 47.5 on the 
left, with speech discrimination of 90 percent on the right 
and 80 percent on the left, for numeric designations of II in 
the right ear and III in the left ear under the rating 
criteria, without a hearing threshold in each of the 
frequencies of 1,000, 2,000, 3,000, and 4,000 hertz of 55 
decibels or higher.

5.  None of the VA audiometric test results show pure tone 
threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.

6.  The veteran's hypertension is manifested by diastolic 
blood pressure predominantly below 100 and systolic pressure 
predominantly below 160. 

7.  The veteran is prescribed continuous medication for 
control of his hypertension, which is manifested by diastolic 
readings of 100 or higher without medication; this equates to 
a history of diastolic readings predominately 100 or higher 
in the absence of medical evidence showing his diastolic 
readings prior to the prescription of medication for control 
of his hypertension.  

8.  There is no evidence of frequent hospitalization or 
interference with employment in a way not contemplated in the 
regular schedular rating criteria.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (20042).

2.  The criteria for a rating in excess of zero percent for 
bilateral hearing are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2004).

4.  The criteria for a rating of 10 percent, and no higher, 
for hypertension are met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7. 4.10, 4.104 
Diagnostic Code 7101 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2004).  

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).  
It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2004).

A.  Hearing Loss

The veteran was granted entitlement to service connection for 
high tone deafness by a July 1970 rating decision.  The 
associated disability was rated zero percent.  The zero 
percent rating has been in effect since that time.  For the 
reasons discussed below, the Board concludes that the 
criteria for assignment of a compensable disability 
evaluation for the veteran's hearing loss are not met.

The veteran's claim for an increase rating for hearing loss 
was received by the RO in July 2001.  In a letter dated in 
October 2001, the veteran indicated that all records 
pertaining to his hearing loss after 1998 were generated at 
the VA medical center in Nashville, Tennessee.  Outpatient 
treatment records show that the veteran was fitted for 
hearing aids in March 2000.


The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2004).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

The regulations provide for evaluating veterans with certain 
patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85, due to the fact that 
the speech discrimination test may not reflect the severity 
of communicative functioning these veterans experience.  
Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 
4000, Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will be 
elevated to the next higher Roman numeral.  

The veteran underwent a VA audiology examination in June 
2002.  On audiometric testing, pure tone hearing thresholds 
in decibels at the indicated frequencies were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
55
60
LEFT
35
40
55
60

The average pure tone threshold was reported as 45 decibels 
in the right ear and 47.5 decibels in the left ear.  Speech 
discrimination was 94 percent correct in the right ear and 96 
percent correct in the left ear.  Under current regulations, 
such clinical findings are interpreted as representing Level 
I hearing loss in both ears.  That level of hearing loss is 
not compensable.

The veteran underwent another VA audiology examination in 
September 2003.  On audiometric testing, pure tone hearing 
thresholds in decibels at the following frequencies were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
55
50
LEFT
35
40
60
55

The average pure tone threshold was reported as 42.5 decibels 
in the right ear and 47.5 decibels in the left ear.  Speech 
discrimination was 90 percent correct in the right ear and 80 
percent correct in the left ear.  Under the regulations, 
these pure tone thresholds and speech discrimination scores 
produce Level II hearing loss in the right ear and Level III 
hearing loss in the left ear.  That level of hearing loss is 
assigned a noncompensable rating under the current rating 
criteria.

I have considered the veteran's testimony given in August 
2003 before a hearing officer at the RO.  The veteran 
contended that audiological testing did not accurately show 
the extent of his hearing loss disability.  Assignments of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendermann v. Principi, 3 Vet. App. 345 (1992).  
The audiometric data do not support a rating higher than the 
ones assigned by the RO at any point during the period under 
consideration in this appeal.  

For the foregoing reasons and bases, I conclude that the 
veteran is not entitled to a rating in excess of zero percent 
for hearing loss.

B.  Hypertension

The veteran was granted entitlement to service connection for 
hypertension by the RO's January 2003 rating decision.  The 
associated disability has been rated zero percent, effective 
from May 8, 2001.

Under the regulations that became effective in January 1998, 
Diagnostic Code 7101 provides for a 10 percent rating for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more, or; the veteran has a history of diastolic 
pressure of predominantly 100 or more and requires continuous 
medication for control of hypertension.  A 20 percent rating 
is assigned for diastolic pressure which is predominantly 110 
or more, or; systolic pressure is predominantly 200 or more.  
A 40 percent rating is assigned for diastolic pressure which 
is predominantly 120 or more.  A 60 percent rating is 
assigned where diastolic pressure is predominantly 130 or 
more.  A note after the diagnostic code provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater.  Isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.

The veteran has a documented history of hypertension.  His 
diastolic blood pressure, when measured twice on three or 
more separate days, was over 89 millimeters.  Such readings 
are documented by treatment notes dated in August 2000, 
December 2000, July 2001, and March 2002.  Furthermore, the 
veteran's hypertension requires continuous medication for 
control.  This was noted during a VA examination in October 
2003.  The examiner noted that the veteran was taking 
Felodipine and Lisinopril for treatment of hypertension.

There are three ways that the veteran may be assigned a 10 
percent disability evaluation for his hypertension.  He is 
prescribed continuous medication for control of his 
hypertension.  Therefore, he may be assigned a 10 percent 
rating if he has a history of diastolic blood pressure 
predominantly 100 or higher.  He may also be assigned a 10 
percent rating if diastolic pressure is currently 
predominately 100 or higher, or if systolic pressure is 
predominately 160 or higher.

After a thorough review of the record, I find that the 
veteran's diastolic blood pressure is not currently 
predominantly 100 or higher, nor is his systolic pressure 
predominately 160 or higher.  This is based on the following 
blood pressure readings noted on the following dates:

			Date				Reading
		January 6, 1999			182/117
		May 14, 1999			158/98 and 150/99
			April 18, 2000			136/80
			June 10, 2000			172/104
			August 31, 2000			178/106, 154/96, 
172/90,
								188/110 and 182/102
December 29, 2000			180/100
			March 6, 2001			144/82
			July 10, 2001				142/92 and 
156/88
			October 9, 2001			166/94 and 160/98
			March 7, 2002 			152/94
			April 18, 2002			141/82 and 135/82
			July 10, 2002				120/84
			August 27, 2002			140/86
			December 2, 2002			132/78, 142/76, 
and 120/72
			December 10, 2002			130/78
			February 5, 2003			124/76 
			July 10, 2003				138/76
			October 9, 2003			142/88, 151/82 and 
147/73
			October 16, 2003			131/68

There are some blood pressure readings with diastolic 
pressure higher than 100 or systolic pressure higher than 
160, but, on average, the blood pressure readings are lower 
than 160 systolic or 100 diastolic.


The December 2002 VA examination report states that the 
veteran took medication for hypertension during the 1980s, 
but was able to discontinue the medication once he stopped 
consuming alcohol, and began taking medication for 
hypertension again in 1995.  Unfortunately, the record 
contains few, if any, blood pressure readings dating from 
before the re-institution of medication for control of 
hypertension.  The Board does note, however, that the VA 
treatment records refer to the veteran "manipulating" his 
medication.  A notation in April 2004 states that 

Patient continues to manipulate 
medications per self.  Has [discontinued] 
many antihypertensives in the past.  ( 
does not want to take nifdipine for 
"reactions" or any calcium channel 
block)[.]  Does not want diuretics, and 
will not take alpha blockers.  States 
that beta blockers cause depression.

In an August 2003 statement, the veteran explained that he 
had had severe, disabling headaches when taking several 
medications, and had therefore adjusted the dosage or taken a 
different medication.  He asserted that at no time since 1998 
had he not taken Lisinopril as prescribed.  He also stated 
that the relatively recent addition of Felodipine had been 
well tolerated and that he had taken it, also, as prescribed.  
He concluded his statement by noting that he had taken other 
various high blood pressure medications in some degree as his 
pain would allow.

The veteran also supplied copies of medical records showing 
blood pressure readings of diastolic pressure higher than 
100, systolic pressure higher than 160, or both, and these 
are included in the blood pressure readings listed above.

Unfortunately, the record does not contain the historical 
blood pressure data that would permit a finding of a history 
of diastolic pressure predominately 100 or higher.  The 
available medical records show clearly, however, that when 
the veteran "manipulates" his medication (i.e., does not 
take the medication as prescribed), he does have diastolic 
readings above 100.  The Board concludes, with resolution of 
reasonable doubt in the veteran's favor, that the veteran is 
prescribed continuous medication for control of hypertension 
that would otherwise exhibit diastolic blood pressure 
readings predominately 100 or higher, and that this equates 
to a history of diastolic pressure predominately 100 or 
higher in the absence of medical records containing 
historical blood pressure readings.  Therefore, the Board 
concludes that a 10 percent rating for the veteran's 
hypertension is warranted. 

As the medical records do not support different ratings for 
different time periods, I conclude that a "staged" rating 
is not appropriate in this instance.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

II.  Extraschedular and other Considerations

In reaching its decision, the Board has considered the 
history of the disabilities in question as well as the 
current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2 (2004).  The Board has also 
considered 38 C.F.R. §  4.7, which provides for assignment of 
the next higher evaluation where the disability picture more 
closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Neither the veteran's hearing loss 
nor his hypertension has approximated a higher evaluation at 
any point during the period in question.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2004).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. There is a full range of ratings 
which anticipate greater disability from hearing loss and 
hypertension.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization for his hearing loss or 
hypertension.  He has not required frequent treatment for 
either disability.  Neither disability so markedly interferes 
with employment as to render impractical the application of 
regular schedular standards.  Therefore, there is no evidence 
that the impairments resulting solely from hearing loss or 
hypertension warrant extra-schedular consideration.  Rather, 
for the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.

III.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case, the veteran has been informed of the evidence 
needed to substantiate his claim and of the duties that the 
RO would undertake to assist him in developing his claim.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.

The Board first notes that the veteran has appealed the 
initial assignment of the disability evaluation for 
hypertension.  VAOPGCPREC 8-2003 held that, if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue. 

In connection with the July 2001 claim for increase in the 
evaluation of the service-connected hearing loss, the RO sent 
the veteran letters in October 2001 and July 2002.  In 
connection with the July 2002 claim for service connection 
for hypertension, the veteran was sent a letter in July 2002.  
He was also sent a letter concerning June 2003 concerning his 
appeal for an increased rating for that disability.  
Collectively, these letters -- in addition to the rating 
decisions, statement of the case and supplements thereto - 
informed the veteran what was needed to support his claim, 
what evidence VA would obtain, and what information or 
evidence the appellant needed to supply to VA.  Although the 
veteran was not specifically requested to give VA everything 
he had in relation to these claims, he was provided with the 
text of 38 C.F.R. § 3.159, from which the Court has drawn 
this requirement.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The Board also notes that VAOPGCPREC 1-2004 
(Feb. 24, 2004) held that the Court's statement in Pelegrini 
that sections 5103(a) and 3.159(b)(1) require VA to include 
such a request as part of the notice provided to a claimant 
under those provisions is obiter dictum and is not binding on 
VA, and further, that section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtain 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements filed by him and on his behalf by his 
representative.  The RO has obtained treatment records 
identified by the veteran.  Also, the veteran has submitted 
private treatment records.  He has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2004), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2004).  The veteran has been afforded 
several VA audiological examinations during the pendency of 
his claim.  He has also been examined in connection with his 
hypertension.  No further examinations are necessary to make 
a decision on his claim.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2004), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.

I note that the RO's letter concerning implementation of VCAA 
was sent [prior to the initial decisions on these claims.  As 
noted Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
(Pelegrini II) the plain language of 38 U.S.C.A. § 5103(a) 
requires that the notice to the claimant, as enunciated in 
Quartuccio, supra, must be provided relatively soon after VA 
receives a complete or substantially complete application for 
benefits.  The Court held that under section 5103(a), a 
service-connection claimant must be given notice before an 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Prior notification requirements 
pursuant to VCAA were accomplished in this case.


ORDER

An increased rating for hearing loss is denied.

A rating of 10 percent, and no higher, is granted for 
hypertension, subject to controlling regulations governing 
the payment of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


